

114 S415 IS: IDEA MOE Adjustment Act
U.S. Senate
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 415IN THE SENATE OF THE UNITED STATESFebruary 9, 2015Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Individuals with Disabilities Education Act in order to limit the penalties to a State
			 that does not meet its maintenance of effort level of funding to a
			 one-time penalty, and for other purposes. 
	
 1.Short titleThis Act may be cited as the IDEA MOE Adjustment Act. 2.IDEA penalty limitation (a)In generalSection 611(d) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(d)) is amended by adding at the end the following:
				
					(5)Special rule
		  regarding penalties
						(A)Distribution of
 fundsIn any case where a State's allocation under this subsection is reduced pursuant to section 612(a)(18)(B), the Secretary shall distribute to all other States that were not subject to a reduction in allocation under such section, the amount by which any State's allocation under this subsection was reduced under such section, in accordance with subclauses (II) and (III) of paragraph (3)(A)(i) and without regard to paragraphs (A)(i)(I) and (B) of paragraph (3).
						(B)Use of funds by
 StatesEach State that receives additional funds under subparagraph (A) shall allocate such funds to local educational agencies in accordance with subsection (f).
						(C)No
 consideration for future years allocationIn calculating the amounts for allocations under this subsection for fiscal year 2013 and all subsequent years, the Secretary, when determining the amount a State received under this subsection for a preceding fiscal year, shall not consider—
 (i)any amount by which a State's allocation for fiscal year 2012 or any subsequent year is reduced pursuant to section 612(a)(18); and
 (ii)any amount by which a State's allocation increased, pursuant to subparagraph (A), as a result of a State's reduction in allocation for fiscal year 2012 or any subsequent year..
 (b)Application of reduction over multi-Year periodSubparagraph (B) of section 612(a)(18) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(18)(B)) is amended to read as follows:
				
 (B)Reduction of funds for failure to maintain supportIn any case where a State fails to comply with the requirement of subparagraph (A) for a fiscal year, the State shall be subject to a reduction of the State's allocation of funds under section 611 by the amount by which the State fails to meet the requirement. The Secretary shall carry out such reduction, in accordance with section 611(d)(5), by—
 (i)reducing the State's allocation under section 611 for the following fiscal year by the entire amount of the reduction; or
 (ii)applying the reduction to the State's allocations under such section over a multi-year period of not more than 5 consecutive fiscal years, until the entire amount of the reduction has been applied..
			